EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference, filed 12/16/2020, with respect to  35 U.S.C. 103 rejection of the pending claims  have been fully considered and are persuasive.  Therefore, 35 U.S.C. 103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 13-17 and 33-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
“An adaptive bitrate (ABR) stream delivery server for facilitating ABR streaming sessions…comprising:…a delivery module operating under control of the one or more processors and configured to:…effectuate delivery of the advertisement content to the wireless UE device for storing in a cache of the wireless UE device when the wireless UE device is not in a video outage area; suspend the ABR streaming session with the wireless UE device in response to determining that the wireless UE device is entering a video outage area; provide manifest files to the wireless UE device containing local storage file path location pointers to the advertisement content stored in the cache of the wireless UE device; and after suspending the ABR streaming session, instruct the wireless UE device to commence playback of the advertisement content stored in the cache of the wireless UE device.”.
The closest prior art. Bilinski et al. (US patent No. 8495237) teaches when determine a predicted route a mobile computing device is going to travel has an area of reduced network capabilities, providing from the server media stream encoded at a lower bit rate to the mobile device so that the mobile device can continue play the media without any interruption. However, Bilinski does not teach “…effectuate delivery of the advertisement content to the wireless UE device for storing in a cache of the wireless UE device when the wireless UE device is not in a video outage area; suspend the ABR streaming session with the wireless UE device in response to determining that the wireless UE device is entering a video outage area; provide manifest files to the wireless UE device containing local storage file path location pointers to the advertisement content stored in the cache of the wireless UE device; and after suspending the ABR streaming session, instruct the wireless UE device to commence playback of the advertisement content stored in the cache of the wireless UE device.”.
Prior art. Delker et al. (US Patent no. 8060407) teaches playback component of a media player play advertisement from local storage when media player is off-line. However,  Delker failed to teach delivery module of an adaptive bitrate (ARB) stream delivery server …instruct the wireless UE device to commence playback of the advertisement content stored in the cache of the wireless UE device. (emphasis added).
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419